DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0171386 (Amplatz) in view of US 2014/0005714 (Quick).
1. Amplatz discloses a left atrial appendage occluder (occlusion device 10) having a distal end and a proximal end (left and right sides in FIG. 1A) comprising a sealing disc (disk 14), a fixing bracket (e.g., inner layer of body 12 where Amplatz discloses the device 10, including the body 12, includes multiple layer of woven fabric at P0016, P0037, and P0043 where the inner layer of fabric can reasonably be considered the claimed “fixing bracket”), a thin film (e.g., outer layer of body 12 where Amplatz discloses the device 10, including the body 12, includes multiple layers of woven fabric at P0016, P0037, and P0043 where the outer layer of fabric can reasonably be considered the claimed “thin film”). The sealing disc is provided at the proximal end of the occluder (FIG. 1A; P0040). The fixing bracket is provided at the distal end of the occluder and is connected with the sealing disc (FIG. 1A; P0040 and P0045). At least one anchoring barb (hooks 20) extends from the fixing bracket towards the sealing disc (FIG. 6-7 and P0046 where hooks 20 extend from within body 12 to the outside of the woven fabric of body 12). The thin film is arranged on the fixing bracket (see outer layer of body 12 being on the inner layer of body 12) and around a perimeter of a portion of the fixing bracket (P0016, P0037, and P0043). Each anchoring barb penetrating through the thin film (e.g., hooks 20 extend from within woven body 12 to its exterior at FIG. 6-7 and P0046 such that they penetrate the outer layer of body 12). 
Amplatz discloses the invention substantially as claimed as discussed above and further discloses the thin film (e.g.,, outer layer of woven body) being made of metal (P0033) or polyester (P0043-P0044) but does not disclose the thin film being made of PET, PTFE, or silica gel material. Quick teaches a left atrial appendage occluder in the same field of endeavor where the outer layer of a woven body/thin film (braid 16) is made of PTFE or PET (P0086) in order to form the braid as a polymeric material (P0086) and as an equivalent of the braid being formed of a metal or polyester. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the outer layer/thin film made of PTFE or PET as taught by Quick in place of being made of metal or polyester as taught by Amplatz in order to form a polymeric braid and since Quick teaches the materials as being equivalents such that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art (MPEP 2143).
2. Amplatz discloses the invention substantially as claimed as discussed above but is silent regarding the distance from the root of each anchoring barb away from a proximal end of the thin film such that it does not disclose the distance being 1 to 5 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the occluder of Amplatz to position the root of each anchoring barb 1 to 5 mm away from a proximal end of the thin film since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Amplatz would not operate differently with the claimed positional distance thereby functioning appropriately having the claimed value.  Further, applicant places no criticality on the range claimed (see P0050).
3. Each anchoring barb penetrates through the thin film by a length of between 1 mm and 3 mm (2-10 mm at P0046). 
4. The thickness of a portion of the thin film located surrounding each anchoring barb is equal to that of other portions of the thin film (P0043-P0044). 
6. The thin film is devoid of a central opening at a distal end of the thin film (FIG. 1B and 2). 
7. The fixing bracket having a first end and a plurality of supports (e.g., woven strands) at a second end (FIG. 8). Each anchoring barb extending from a support towards the sealing disc (FIG. 6-8; P0046). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,709,454 (Li) in view of US 2009/0171386 (Amplatz) and US 2014/0005714 (Quick). 
1. Although the claims at issue are not identical, they are not patentably distinct from each other because Li claims a left atrial appendage occluder having a distal end and a proximal end (claim 1), comprising: a sealing disc provided at the proximal end of the occluder (claim 1); a fixing bracket provided at the distal end of the occluder and connected with the sealing disc (claim 1), at least one anchoring barb extending from the fixing bracket (claim 1), and a thin film arranged on the fixing bracket and around a perimeter of a portion of the fixing bracket (claim 1), each anchoring barb penetrating through the thin film (claim 1). 
However, Li does not claim the anchoring barb extending towards the sealing disc. Amplatz teaches an occluder in the same field of endeavor having a sealing disc 14, a fixing bracket 12, and an anchoring barb 20 extending towards the sealing disc for the purpose of anchoring the bracket within a LAA (FIG. 6-7; P0042 and P0046). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of Li to extend the anchoring barbs towards the sealing disc as taught by Amplatz in order to anchor the bracket within a LAA.
However, Li does not claim the thin film being made of PET, PTFE, or silica gel material. Quick teaches a left atrial appendage occluder in the same field of endeavor where the outer layer of a woven body/thin film (braid 16) is made of PTFE or PET (P0086) in order to form the braid as a polymeric material (P0086). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the claimed thin film of PET or PTFE as taught by Quick in order to form a polymeric braid.
2. Each anchoring barb has a root, and the root of each anchoring barb is 1 to 5 mm away from a proximal end of the thin film (claim 2). 
3. Each anchoring barb penetrates through the thin film by a length of between 1 mm and 3 mm (claim 3). 
4. The thin film has a thickness, and the thickness of a portion of the thin film located surrounding each anchoring barb is larger than or equal to that of other portions of the thin film (claim 4). 
5. The thin film comprises a plurality of laminated thin film layers (claim 5). 
6. The thin film is devoid of a central opening at a distal end of the thin film (claim 19). 
7. The fixing bracket having a first end and a plurality of supports at a second end, each anchoring barb extending from a support (claim 1). 
8. The fixing bracket having a connecting portion at the first end, the plurality of supports extending out from the connecting portion in a distal direction towards the distal end of the occluder and being bent in a proximal direction towards the proximal end of the occluder (claim 1). 
9. Each support comprising a proximate end that extends out from the connecting portion and a free end, each support further comprises fixing holes positioned between the proximate end and the anchoring barb of each support, and the fixing bracket is coupled to the thin film through the fixing holes by suturing and by the anchor barbs (claim 1). 
10. Each support is bent in the proximal direction towards the proximal end of the occluder to form a plurality of spaced suspended supporting segments, each of the plurality of spaced suspended supporting segments comprises the anchoring barb and the free end of each support (claim 8). 
11. Each of the plurality of spaced suspended supporting segments is approximately U-shaped (claim 9). 
12. Each support comprises a guiding segment radiating outwardly from a connecting portion, two branching segments and one of the plurality of suspended supporting segments, wherein one end of the guiding segment away from the connecting portion is respectively connected to the two branching segments; each branching segment is intersected with one of the two branching segments corresponding to the guiding segment which is adjacent thereto, and then connected with one of the plurality of suspended supporting segments (claim 10). 
13. The thin film is fixed on all the branching segments and covers at least a portion of each guiding segment (claim 11). 
14. The thin film comprises a spherical thin film that covers all the guiding segments and the branching segments (claim 12). 
16. The thin film is secured in the positions around the perimeter via the fixing hole of each support by suturing (claim 14). 
17. The thin film extends around the perimeter toward the distal end of the occluder 2 to 10 mm from the positions at which the thin film is sutured to each fixing hole (claim 15). 
18. The plurality of supports define a recessed area, when regarding the connecting portion as a center at the distal end of the occluder, from which the plurality of supports extend outwardly before being bent (claim 16). 
19. The thin film comprises a spherical thin film that covers the recessed area (claim 17). 
Response to Arguments
Applicant’s arguments regarding the new limitations with respect to Amplatz have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771